 ROCK SPRINGSRETAILMERCHANTS ASSN.261Rock Springs Retail Merchants Association and RetailClerksInternational Association,Local 102, AFL-CIO, Petitioner.Case 27-RC-3877January 29, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN,AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held at Rock Springs, Wyoming, before AllisonE. Nutt, Hearing Officer of the National Labor Rela-tionsBoard.' Following the hearing and pursuant toSection102.67 of the Board's Rules and Regulationsand Statements of Procedure,Series 8,as amended,the Regional Director for Region 27 transferred thiscase to the Board for decision. A brief has been filedwith the Board by Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sentcertain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.Petitioner in its original petition sought a unitconsistingof all employees employed by 31 namedmembers of the Association,' excluding meat depart-ment employees and statutory exclusions. Petitioner,at the hearing and in its brief, alternatively seeks aunit limited to the employees of the five member-employers who actually signed a 1968 collective-bar-gaining agreementwith District 50,3 with the same' International Union of District 50, Allied and Technical Workers, hereincalled District 50, had a collective-bargaining agreement with certain mem-ber-employers of the Association which expired on June 30,1970. Althoughduly served with notice of hearing,District 50 did not enter an appearanceat the hearing or otherwise express interest in continuing to represent em-plo2yees employed by member-employers within the appropriate unit.Prior to the hearing,the Regional Director ascertained that 12 of the 43employers named in the petition were not part of the multiemployer bargain-mp group and dismissed the petition as it applied to them.The five signatories to the 1968 agreementare C A. West Company, F.W. Woolworth,Union Merchantile& SupplyCo., Del Duce Drug,Inc, andSafeway Store,Incorporated.All are retail merchants doing business in RockSprings.exclusions as above. That limited unit was earliersought by Petitioner in Case 27-RC-3844, decidedJune 5, 1970.4 The parties have stipulated that therecord in that proceeding be made a part of the recordin the instant proceeding. The Employer's position isthat the only appropriateunit is one encompassing allof the remaining 31 member-employers.The Employeris aninformalassociationof over 40retail merchants doingbusinessin Rock Springs, Wy-oming. There are no formal documents setting forthrequirements or obligations of membership, which isopen to any retailer in Rock Springs. The Associationdoes not collect dues or fees and it has no officersother than a chairman. The chairman of the Associa-tion, presently LeRoyRussell, is designated by theRock Springs Chamber of Commerce.Russell is alsoa member of the chamber's board of directors. How-ever, it was stated that chamberof commerce mem-bership is not a prerequisite to membership in theAssociation.TheAssociation sponsors various communitywidemerchandising programs and, throughcommittees,has for many years negotiated collective-bargainingagreements. There is no evidence in the record estab-lishing that association members agree in advance to.be bound by the results of the Association's bargain-ing. In this regard, Chairman Russell, himself themanager of a retail shoe store, testified that he had notseen the most recent collective-bargainingagreementuntil after it had expired and that he did not considerhimself, as an employer-member of the Association,bound to theagreementas he did not sign it. The onlymember-employers to sign the 1968 agreement withDistrict 50 were the five employers who actually nego-tiated the agreement.' Moreover, only these same fiveemployers have consistently participatedin negotia-tions for, and have subsequently signed bargainingagreements with, District 50 throughout the 1960's.There is no evidence that nonsigners were regularlyasked to sign or were provided with copies of theagreements, although various association membershave sporadically signed agreements prior to the 1968agreement.We have often addressed ourselves to the standardto be appliedin assessingthe existence of a multiem-ployer bargaining unit. Whether such a unit functionswithin the framework of an association or under aninformal understanding between otherwise unrelatedemployers, the Board looks for sufficient indicationfrom the history of the bargaining relationship be-tween the employers and the union of intent to beThe Regional Directorin that case dismissed the petition, finding, in part,thatthere was insufficient evidence to determinethe scope of any possiblyappropriate multiemployer unitThe 1968agreement states, in its preamble,that it is entered into by "theundersignedRetailMerchants of Rock Springs... " and District 50.188 NLRB No. 41 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoverned by joint action.6It is clear from the forego-ing recital of the facts in this case that an association-wide unit does not exist,and that only the fivesignatories to the 1968 agreement have manifested, bytheir past and current participation in negotiationsand their mutual acknowledgement of the agreement,an unequivocal intention to be bound by group ratherthan individual bargaining.On the other hand, thenonsignatory members of the Association apparentlyconsidered the agreementproduced by the efforts ofthe five signatories to be no more than a convenienceand binding upon them only after individualpost hocexamination.By their behavior,itappears that thenonsignatories did not agree,at the outset, to bebound by the bargaining results of the negotiatingcommittee and have not since executed the "group"agreement with sufficient regularity to permit an in-ference of intent to be bound.Accordingly,as alterna-tively requested by Petitioner, we shall direct anelection in a multiemployer unit comprised of the em-ployees of the five employers who signed the 1968 andearlier agreements,as to whom we find that a true6 SeeWeyerhaeuserCompany,166 NLRB 299, 300;The Kroger Co,148NLRB 569;Van EerdenCompany,etc.,154NLRB 496.See, also,Council ofBagel and Bialy Bakeries,et al,175 NLRB No. 148multiemployer group has been established.On the basis of the foregoing and the entire recordin this case, we find the following employees consti-tute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All employees of C. A. West Company, F. W.Woolworth, Union Mercantile & Supply Co.,Del Duce Drug, Inc., and Safeway Stores, Incor-porated,Rock Springs,Wyoming, excludingmeat department employees,store managers, su-pervisors,guards,and watchmen as defined inthe Act.[Direction of Election 7 8 omitted from publication.]7 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB 1236;N.LR B v. Wyman-Gordon Co.,394 U.S. 759.Accordingly, itis hereby directed that an election eligibility list, containing the names andaddresses of all the eligible voters, must be filed by the Employer with theRegional Director for Region 27 within7 daysof the date of this Decisionand Direction of Election. The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.6Unless Distract 50 makes application to the Regional Director for Region27 within 10 days from the date of this Decision,we shall not accord District50 a place on the ballot